MEMORANDUM OPINION
                                        No. 04-11-00178-CR

                                            Jesus CRUZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR5330
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 15, 2012

AFFIRMED

           Jesus Cruz entered an open plea of guilty to aggravated assault with a deadly weapon,

and the evidence established that he stabbed his wife thirteen times causing serious bodily injury.

A jury assessed his sentence at forty-five years in prison. Cruz’s court-appointed attorney filed a

brief containing a professional evaluation of the record in accordance with Anders v. California,

386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided Cruz

with a copy of the brief and informed him of his right to review the record and file his own brief.
                                                                                      04-11-00178-CR


See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Cruz did not file a pro

se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Cruz wish to seek further review of this case by the Texas

Court of Criminal Appeals, Cruz must either retain an attorney to file a petition for discretionary

review or Cruz must file a pro se petition for discretionary review.            Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                     Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-